Per Curiam,
In this ejectment one of the two defendants, John Morrett, filed a disclaimer before the case was called for trial. Notwithstanding this, a verdict was rendered against both defendants, and judgment thereon was duly *115entered. A. Blanche Matiser, the other defendant, appealed from that judgment to this court, but subsequently suffered a non pros. Shortly afterwards she presented her petition to the court below, asking that the judgment be stricken off, for the reason that the verdict had been improperly rendered against herself and Morrett, in view of the latter’s disclaimer before the trial. This petition was dismissed, for the good reason that Morrett himself was not complaining of the judgment against him, and the entry of it in no manner impaired or invalidated the judgment against the appellant.
Appeal dismissed at her costs.